76 F.3d 377
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael WOODSON, a/k/a George T. Baskerville, Plaintiff-Appellant,v.VIRGINIA PAROLE BOARD;  Virginia Department of Corrections;Virginia Department of Parole and Probation,Defendants-Appellees.
No. 95-7294.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 18, 1996.Decided Feb. 1, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.   Henry C. Morgan, Jr., District Judge.  (CA-95-505-2)
Michael Woodson, Appellant Pro Se.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the dismissal without prejudice of his 42 U.S.C. § 1983 complaint for failure to respond to a court order.   We dismiss the appeal for lack of jurisdiction because the order is not appealable.   This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).   Because Appellant may be able to save this action by filing an amended complaint in compliance with the district court's order, the dismissal is neither a final order nor an appealable interlocutory or collateral order.  Domino Sugar Corp. v. Sugar Workers Local 392, 10 F.3d 1064 (4th Cir.1993).   Accordingly, we dismiss the appeal.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED